DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 03/10/2020 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claim status
The examiner acknowledged the claims filed 06/01/2020.
Claims 1-15 are pending. Claims 1-13 are previously presented. claims 14-15 are withdrawn without traverse in response to the restriction requirement. Claims 1-13 are hereby examined on the merits. 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  “The creamer” should “The creamer composition”. Appropriate correction is required.
Claim 2-3 are objected to because of the following informalities:  “ranges” in claim 2 should read “range”,  and “comprises” in claim 3 should read “comprise”. Appropriate correction is required.
Claims 4-5 are objected to because of the following informalities:  “wherein micellar casein” should read “wherein the micellar casein”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “wherein carrageenan” should read “wherein the carrageenan”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites 2-10% high oleic oil. Claim 7 recites 0-35% sugar. Claim 8 recites 0.005-0.02% carrageenan.  Claim 9 recites 0.2-0.5% microcrystalline cellulose and carboxymethyl cellulose.  It is unclear if the percent are weight percent. It is further unclear whether the percent of carrageenan, and the percent of microcrystalline cellulose and carboxymethyl cellulose are based on the creamer composition or the hydrocolloid. For the purpose of examination, the percent recited in claims 2 and 7-9 are 
Claim 11 recites “wherein the mean particle of oil-in-water emulsion ranging from 0.1 to 0.8 micrometers”. It is unclear what “oil-in-water emulsion” is referring to. Does it mean the liquid creamer of claim 1 is an oil-in-water emulsion? clarification is required.
Claim 12 recites “ to provide whitening, good texture and mouthfeel”. The phrase “good texture and mouthfeel” renders the claim indefinite, for the reason that it is unclear what standard differentiates good texture and mouthfeel” from a texture and/or mouthfeel that is not good. Clarification is required.
Claim 13 depends from claim 12 and therefore necessarily incorporate the indefinite subject matter therein.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sher US Patent Application Publication No. 2014/0044855 (hereinafter referred to as Sher).
Regarding claims 1, 3, 10 and 12-13, Sher teaches a liquid creamer composition comprising high oleic oils such as high oleic sunflower oil; hydrocolloids comprising a mixture of carrageenan, microcrystalline cellulose and carboxymethyl cellulose; micellar casein (e.g., casein); emulsifiers comprising a mixture of monoglyceride, diglyceride and diacetyl tartaric acid esters of monoglycerides; pH buffer and sugar [0008; 0010-0013; 0039; 0044-0046]. Sher further teachers a beverage (e.g., coffee, tea or cocoa) comprising sufficient amount of the liquid creamer composition ([0049]). A coffee or tea beverage necessarily comprises water and coffee or tea-forming components. A creamer is known to provide whitening, good texture and mouthfeel to a coffee drink.
Sher additionally teaches that diacetyl tartaric acid esters of mono- and diglycerides is suitable for use as the emulsifier in the liquid creamer composition (e.g., DATEM, [0063]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined monoglyceride and diglyceride with diacetyl tartaric acid esters of mono- and diglycerides in the liquid creamer composition of Sher with reasonable expectation with reasonable expectation of success, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven
Regarding claims 2, 4-5 and 7, Sher teaches that the liquid creamer composition comprises 0.1-10 wt% high oleic oil ([0013], 0.01-5% micellar casein ([0011]), and 25-35% sugar such as sucrose and fructose ([0045-0046]. The amounts of high oleic oil, micellar casein and sugar as disclosed by Sher encompass, overlap with or fall within those ranges recited in claims 2, 4-5 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 1 above, and further in view of Napolitano WO 2016/023811 A1 (hereinafter referred to as Napolitano).
Regarding claim 6, Sher teaches that the liquid creamer composition comprises 0.01-5% emulsifier comprising a mixture of monoglyceride, diglyceride and diacetyl tartaric acid esters of mono- and di-glycerides ([0012; 0039; 0063]). Sher further teaches that the liquid creamer composition forms an oil-in-water emulsion ([0043]). Sher is silent regarding the concentrations of individual emulsifier in the liquid composition. However, a skilled artisan would have been motivated to varied the amounts of each emulsifier in the mixture of emulsifiers such that the mixture of the emulsifiers could effectively stabilize the oil-in-water emulsion, provided that the total of them meets 0.01-0.5% as required by Sher. As such, the individual concentrations of the emulsifier as recited in claim 6 is merely an obvious variant of the prior art.
Further, in the same field of endeavor, Napolitano teaches a liquid creamer composition comprises high oleic oil, casein, hydrocolloids, sweetener and emulsifier 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sher by including  0.1% mono- and di-glycerides and 0.3% tartaric acid ester of mono- and di-glyceride in the liquid creamer composition of Sher with reasonable expectation of success, for the reason that prior art has established that such a concentration of the individual emulsifier is known to be suitable for stabilizing the emulsion.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 1 above, and further in view of Sher US Patent Application Publication No. 2013/0260001 (hereinafter referred to as ‘001).
Regarding claims 8-9, Sher teaches that the liquid creamer composition comprises 0.01-5% hydrocolloids comprising a mixture of carrageenan, microcrystalline cellulose and carboxymethyl cellulose ([0010]). Sher is silent regarding the concentrations of carrageenan and the concentration of microcrystalline cellulose and carboxy in the liquid composition. In the same field of endeavor, ‘001 teaches a liquid creamer composition comprises high oleic oil, casein, emulsifier, and a hydrocolloid stabilizing system including 0.01-0.08% carrageenan and 0.1-2% of a cellulose blend of two different  cellulose compounds such as microcrystalline cellulose and carboxymethyl cellulose ([0009-00017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sher by including  0.01-0.08% carrageenan and 0.1-2% microcrystalline cellulose and carboxymethyl cellulose in the 
The concentrations of carrageen and cellulose compounds as disclosed by ‘001 overlap with the ranged recited in claims 8-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 1 above, and further in view of Kirk-Othmer, Food and Feed Technology, 2008, Vol. 32, Iss. 1 page 330 (hereinafter referred to as Kirk-Othmer).
Regarding claim 11, Sher teaches that the liquid creamer composition forms an oil-in-water emulsion ([0043]). Sher also teaches that the oil is one of the main components of the disperse phase in the emulsion, and that the average diameter of the oil drop id about 0.2-0.45 microns to provide an optimal whitening effect ([0043]). Sher is silent regarding the mean particle size of the emulsion.
In the same field of endeavor, Kirk-Othmer teaches that the particle size of a coffee creamer is critical to its whitening power, and the homogenization stage is important in controlling this process. Recombined coffee creamer required an optimum fat droplet size range of 0.2-1 microns (page 330, 2nd para.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sher by controlling the particle size to 0.2-1 µm through homogenization in order to deliver an optimum whitening power.
 The particle size range taught by Kirk-Othmer falls within the particle size range recited in the claim. 
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano WO 2016/023811 A1 (hereinafter referred to as Napolitano) in view of Sher US Patent Application Publication No. 2013/0260001 (hereinafter referred to as ‘001).
Regarding claims 1, 3, 8-10 and 12-13, Napolitano teaches a liquid creamer composition comprising high oleic oils such as high oleic sunflower oil, high oleic canola oil, high oleic soybean oil, high oleic safflower oil or a combination thereof;  micellar casein (e.g., casein); emulsifiers comprising a mixture of monoglyceride, diglyceride and diacetyl tartaric acid esters of mono- and glycerides; pH buffer, sugar and hydrocolloids (page 3, line 7-10; page 6, line 19-21; page 7, line 19-23; page 8, line 17-23; page 9, line  1-10 and 12-25; example 1). Napolitano further teachers a beverage (e.g., coffee, tea or cocoa) comprising water, coffee or tea-forming components, and sufficient amount of the liquid creamer composition (page 10, bottom para. and page 1, 2nd para.). A creamer is known to provide whitening, good texture and mouthfeel to a coffee drink.
Napolitano teaches hydrocolloid but is silent regarding a mixture of carrageenan, microcrystalline cellulose and carboxymethyl cellulose.
In the same field of endeavor, ‘001 teaches a liquid creamer composition comprises high oleic oil, casein, emulsifier, and a hydrocolloid stabilizing system including 0.01-0.08% carrageenan and 0.1-2% of a cellulose blend of two different  cellulose compounds such as microcrystalline cellulose and carboxymethyl cellulose ([0009-00017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Napolitano by including  0.01-0.08% carrageenan and 0.1-2% microcrystalline cellulose and carboxymethyl cellulose in the liquid creamer composition of Napolitano with reasonable expectation of success, for the reason that prior art has established that such a concentration of the carrageenan and cellulose is known to be suitable for stabilizing a liquid creamer composition formed by high oleic oil, emulsifier and casein protein.
The concentrations of carrageen and cellulose compounds as disclosed by ‘001 overlap with the ranged recited in claims 8-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 2, Napolitano teaches that the liquid creamer composition comprises 2-30% oil/fat in which high oleic oil accounts for 65-95% by weight of the total fat in the creamer composition (page 3, line 7-10; page 6, line 15-24). Additionally, in example 1 of Napolitano, the liquid creamer composition comprises 8% high oleic oil.
Regarding claims 4-5, Napolitano teaches that the liquid creamer composition comprises 0.1-1.5% micellar casein (e.g., casein, page 7, line 19-23). This amount encompasses the ranges recited in claims 4-5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 6
Regarding claim 7, Napolitano teaches that the liquid creamer composition comprises 25-30% sugar such as sucrose and fructose (page 9, line 14-25).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Napolitano as applied to claim 1 above, and further in view of Kirk-Othmer, Food and Feed Technology, 2008, Vol. 32, Iss. 1 page 330 (hereinafter referred to as Kirk-Othmer).
Regarding claim 11, Napolitano teaches that the liquid creamer composition forms an oil-in-water emulsion (page 3, line 14 and page 8, line 8). Napolitano is silent regarding the mean particle size of the emulsion.
In the same field of endeavor, Kirk-Othmer teaches that the particle size of a coffee creamer is critical to its whitening power, and the homogenization stage is important in controlling this process. Recombined coffee creamer required an optimum fat droplet size range of 0.2-1 microns (page 330, 2nd para.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Napolitano by controlling the particle size to 0.2-1 µm through homogenization in order to deliver an optimum whitening power.
 The particle size range taught by Kirk-Othmer falls within the particle size range recited in the claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793